      Case 1:18-cv-09048-JPO Document 15 Filed 12/21/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JONATHAN G. MORTON,

 Plaintiff,                                                   Index No. 18-cv-9048(JPO)

 v.                                                            NOTICE OF MOTION
                                                                  TO REMAND
 CITIBANK, N.A.,

 Defendant.

        PLEASE TAKE NOTICE that upon the annexed Memorandum of Law, the

Declaration of Jonathan G. Morton, both dated December 21, 2018 and all prior

pleadings and proceedings heretofore had herein, Plaintiff will move this Court, at a date

and time directed by the Court, for an Order (i) remanding the instant matter to the

Supreme Court of the State of New York, New York County, based upon a lack of

subject matter jurisdiction and (ii) for such other and further relief as this Court deems

just, proper and equitable.

        PLEASE TAKE FURTHER NOTICE that, as ordered by the Court, answering

papers, if any, must be served on the undersigned no later than January 22, 2019.

Dated: New York, New York
       December 21, 2018


                                                      Morton & Associates LLP


                                                      By: _______________________
                                                      Roman A. Popov, Esq. (RP7625)
                                                      Attorney for Plaintiff
                                                      246 West Broadway
                                                      New York, NY 10013
                                                      Tel: (212) 468-5511
                                                      Fax: (212) 504-0888
                                                      rp@moas.com
